HOno   &Ul    L.   &l%ChfASOA             &iAiOA      No, V-627
County Attorney
Bow10 CouAty                              Reg Appllcab llty of tit,
Texalsltma, Texas                             6664cj t11 of the
                                              Penal Code, ~egulrt-
                                              IA& the COASIl@i~
                                              of alcoholic bovep-
                                              .ageS in SAY public
                                              place, to the estab-
                                              liShIleA% described,

Dear SIP:

               YOUP let%eP askiQ fop UL OpiAiOA of %hhis de-
grPtU6At      COAtdAd   the fOllOWfA@

             “Will you please advise            me whethew the
       following facts constitute a             ppivate place,
       and If found %o be a private             place p whether
       Article 666-k(@)(1) would be             applicable thepe-
       to.

            ‘The OWAep and 0pa~a%OP   of a foama~ AI%O
       club IA Bow$e County, Texas, vhefefg food aAd
       beverages* lacludirng beep, ape legal17 sold
       aAd dancing pepmit%ed, Aow abmf%s oAl$ %hose
       wL%h a membez?shlp card fop %he year 1948 pold
       in advance, After suoh members ape admi%%ed,
       food and beverages, includdfng beep, ape pi-
       chased by such members, as well as dpncilag lo-
       dulged LA, however, AO cover charge is made
       under the present plaA, There Is 80 chaAge
       of fame of the bustiesa nor the ovnership
       thepoof r, %‘he place Is si%uated ou%slde the
       CftJ    lititS'   Ofn&Al   Ci%y   OP   tOWA   fA BOW&S
       County, Texas.

          Apticle 666~4(@3(1], bPnOA*S                  PeAal Cod., I)PO-
sides 9s followss

            “1% shall be u~~%awful fo%O any person to
       co~aume eny alooholic beverages in aAy pub-
       lic place, 0~ fop any person to passers aAy                    .
                        .
fiOA. BUA L. &tahiAson,   page 2   (V-627)


     alcoholic beverages in any public #see fop
     the puzlpOSe Of cOASURl%Ag the same in suOh
     publla place* at aAy,time on Sunday between
     the hours of ln15 adsi .aAd 1~00 polo, and 0x8
     all other days at any time Petwsbn the hours
     of 12:15 kern. Andy 7800 a,.m.

          It&s provided in Section 10 of k&et.         667,
Vernonls Penal Code, th#.:

          “(a) It shall be'anlawfUl for atiy pep-
     SOA to sell beer OP. offei Same fOP Sale8

          "(1) OA Sunday at a~ tine between the
     houFs.l*OO o'oloc3k (Lem. and ISa, o'clock P.m.




          SOtStiOA 10 of h'tlole 667 &plies to all
places, publlo,oP prfvate, go person shall sell beer
or offer same for sire OA Sundat at any time between the
hears-of llO0 a.m. and 1~00 p.m. or on any day exoept
Sun&$ at any tlaa pclor.to 7800 o'clock a,&     If beer
is belAg sold or Off@zNM% for sale iA the place EieAtiOA-
ed In ywa~ opinion r,gu.st dwlna the hours set out in
the statute, there 18 okearly a iTiolatioA of law,

            There Is a8 eneral statute defining the term
"publae place' nor,ir fhepe a statute defining ,"pabllc
place .in oonnectlon with the snfoqrm~t       of theJ&&mr
COAtl'Ol Act. wh6ther a plame Is a public )laoe w&en
not deslgAated as auoh by statute la a question of hot
OF 8- mixed queat.ioB of 18W.aAd fact fOP then determiaation
of a jury under p?epeti instruotlone from the.oou~t. hr-
;t'v. State, 26 TeSh 207; denubrg v. State, 1$6 S.Y,
       Then definitiolw of the t&m' publie plaos in the
Pe&l Code'are limited to the        ticol&r offease or of-
f0ASOS to which,%key Nlateo     r ovevor, It la reasonable
to assume that the,        ta~rltbin the defltitloas,~ as.
set out in Artiolrr          Snd 475 of~the PeML Cod., "
,ape the ores that the Legislature Intended shou&d be lp-
plied In the determfnati(ln of the que@ioa of whether
a partLculer lace~ls a public place o &%iole 454(b)
of the Penal 8odr &mev~&@r,ip p B r t,  lI rol&WBt
                                                          i”
            "Any public place b ., O is e * O any
      place~at which people are assembled OP to
      whioh people oonmonly PoaoPt for tha pur-
Eon. Bun L. Hutchinson, page 3   (V-627)



     pose Of bUSiAsS8, a$usemeAt OP otheP lbw-
     ful pUPposes, @ 0 D

If, es a matteP of fast, the place hePe being considered
aasn be bPough% within the tePms of &tlcle 45$b), we
am of the O~IA~OA that it Is a ?public place e
          we bPb AOt giVRA aAy fbCtSt$at~WOtid indicate
that the place Is not a public plrce 0 We ape of the
oplnion~that the feet that only persons vith a .member-
ship card ape edncltted Into the place is pot decislvesi.
IA holding that a paPtloulrP place we8 6 ipublic houre
thder OUP gaming laws, it was said in Lockhart v, State,
10 Texas 275, that:
          n
                  to SUStbiA the Charge iA the iA-
     dlctme&Oii vas not AecessaPy to pPovb, on
     the paPt of the State, that evePg pePSOA who
     deslPed.had access to the POOUIS proof that
     aziy given AumbeP of persoss ~8~0 pePmi%ted
     habltu.ally to play thePe would be sUfflcient,*

It Is OUP O~IA~OA that the sew rule wotild rpply IA the
present instance,  If the place hePe nndeP COASidePatiOA
Is es a matter of fact a public platie, it remains such
a place PegaPdless of the method used IA allowing patrons
to oome IAtO the place. CleaPly, a club which Is not 6
bona fide oPgaAlza%fon but Is a subtepfuge OP device to
evade the law will fuPAish A0 pPOteCtiOA to OAy pePSOA.



          1% Is a vlolatloA~oP lav Section 10
     APtlcle 667 of the Peaal Code for kny pep-
     SOA,,fA 6Ay pla@ep public OP pPiVate, to
     sell beep OP offeP sbme for sale8 OA Sunday
     at 64 time betweerr.%he ho$lPs of 1300 aOmO
     md 1:OO p.m. OP on rAy day except SUA~~Y
     at any time p~for to 7200 onclock a+.

          WhetheP.%he place $escPlbed in ;he
     letter of iAqUiPy is 6 public lace with-
     +r.;he seanleg of Article 666ds)61),   Ve
      D 0s Is a question of fact OP 6 mixed
                                                -       .




Hon. Bun L. ~AtchiASoA, page 4   (v-627) "



    auestlon of law 8Ad fact for the deter-
    nilnation of a jury under pPoper lnstruc-
    tlons from the couFt.

                                  Yours very tPu1y,
                             ATTORHEXGE?IERALOFTI3XAS